 
Exhibit 10.1.14
 


NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
GREAT PLAINS ENERGY INCORPORATED
LONG-TERM INCENTIVE PLAN (THE PLAN)
 
 
THIS AGREEMENT, dated as of August 5, 2003, by and between GREAT PLAINS ENERGY
INCORPORATED (the "Company") and _______________ (the "Optionee").
 
WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth in the Plan; and
 
WHEREAS, the Optionee is now employed by the Company or one of its subsidiaries
in a key capacity, and the Company desires to (i) encourage the Optionee to
acquire a proprietary and vested long-term interest in the growth and
performance of the Company, (ii) provide the Optionee with an incentive to
enhance the value of the Company for the benefit of its customers and
shareholders, and (iii) encourage the Optionee to remain in the employ of the
Company as one of the key employees upon whom the Company's success largely
depends;
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
 
1.           GRANT. The Company hereby grants to Optionee, pursuant to the terms
and conditions of this Agreement and the Plan, a nonqualified Stock Option (the
"Option") and Limited Stock Appreciation Right (the "Right") in tandem with the
Option for and with respect to __________ shares of the Company's Common Stock,
to be exercised as hereinafter provided.
 
2.           TERMS AND CONDITIONS. The Option and Right are subject to the
following terms and conditions:
 

 
a.
Option Period. The Option and the Right shall expire ten years from the date
hereof.
 
 
b.
Exercise of Option. The Option may be exercised at any time after three years
from the date hereof, in whole or in part, prior to its termination at a
purchase price of $27.73 per share (the Fair Market Value of the Common Stock on
the date hereof). Any exercise shall be accompanied by written notice specifying
the number of shares as to which the Option is being exercised. A partial
exercise of the Option shall not affect the exercisability of the balance of the
Option. Upon the exercise or expiration of all or part of the Option, a
corresponding portion of the Right shall expire.
       
c.
Payment of Purchase Price Upon Exercise. At the time of any exercise of the
Option, the purchase price therefor shall be paid in cash, by delivery of
previously-owned shares of Common Stock or any combination thereof. If Common
Stock is used in full or partial payment of the Option Price, it shall be valued
at the Fair Market Value on the date the Option is exercised.


 

--------------------------------------------------------------------------------





 
d.
Termination of Option. The Option shall cease to be exercisable at the earliest
of (i) the Optionee's purchase of the Common Stock to which the Option relates,
(ii) the automatic exercise of a related Right, or (iii) the lapse of the Option
as set forth in Section Eight(F) of the Plan.
 
 
e.
Dividend Rights. The dividend will accrue quarterly on the Option in a nominal
account. The Optionee shall be entitled to receive on a deferred basis these
quarterly dividends with respect to the number of shares to which the Option
relates. In the event of a partial exercise, the dividends will be paid
proportionally in accordance with the number of shares purchased.
Notwithstanding the foregoing, Optionee will not be entitled to the accrued
dividends unless (1) Optionee exercises the Option to which the dividends
relate, and (2) the Fair Market Value of the Common Stock is equal to or more
than the Option price on the exercise date. However, in the event of a Change in
Control as defined in Section Eleven of the Plan, the Optionee shall be entitled
to receive an amount equal to the accrued reinvested quarterly dividends with
respect to the number of shares to which this Option relates without meeting the
criteria in the preceding sentence. If the Option or any portion thereof
terminates prior to its exercise, the right, if any, to the dividends will also
terminate.
       
f.
Limited Stock Appreciation Right. In the event of a Change in Control as defined
in Section Eleven of the Plan, the Company shall pay to the Optionee the cash
value of the Right as provided for in the Plan along with the accrued quarterly
dividends as provided for in Section 2(e) herein. Upon payment of the Right, the
Option shall expire.
       
g.
Non-transferability. Neither the Option nor the Right shall be transferable
other than by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Security Act, or the rules thereunder.



3.       NOTICES. Any notice hereunder to the Company shall be addressed to the
Office of the Corporate Secretary.
 
GREAT PLAINS ENERGY INCORPORATED
 
By:___________________________________
Robert H. West, on behalf of
the Compensation Committee
 
________________________
Optionee

